Citation Nr: 0617750	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-23 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date prior to February 1, 2002 
for the award of death pension benefits.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that denied the benefit sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
had active service from May 1953 to May 1955 and who died in 
December 1999, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.  In July 
2004, the Board returned the case to the RO for additional 
development, and the case was subsequently returned to the 
Board for further appellate review.



FINDINGS OF FACT

1.  An unappealed September 2000 decision denied the 
appellant's original claim for death pension benefits.  

2.  A claim to reopen for death pension benefits was not 
thereafter received prior to January 2002.  



CONCLUSION OF LAW

The requirements for an effective date prior to February 1, 
2002 for the award of death pension benefits have not been 
met.   38 U.S.C.A. §§ 5101, 5103, 5103A, 5110, 5111, 7105 
(West 2002); 38 C.F.R. § 3.31, 3.102, 3.104, 3.152, 3.155, 
3.159, 3.400, 20.1103 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in December 2004.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and her representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The appellant and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the appellant's claim.  

The veteran died in December 1999 and the appellant claimed 
death pension in January 2000.  The RO denied the claim in 
September 2000, after the appellant failed to submit evidence 
of dissolution of the veteran's prior marriage.  That 
evidence was necessary since the appellant had to prove, per 
38 U.S.C.A. §§ 101(3), 103 and 38 C.F.R. § 3.1(j), that she 
was the veteran's surviving spouse in order to obtain death 
pension benefits.  38 U.S.C.A. § 1541.  The RO notified her 
of its decision and of her right to appeal it in September 
2000, but no timely appeal was filed.  Accordingly, that 
decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

The appellant's claim to reopen was received January 2002 
with the evidence previously requested by the RO.  
Accordingly, benefits are not payable prior to February 1, 
2002.  38 U.S.C.A. §§ 5110, 5111; 38 C.F.R. §§ 3.31, 3.400.  

The appellant has asserted that she submitted a copy of the 
veteran's prior marriage's dissolution during the appeal 
period before the September 2000 RO denial became final.  
However, that does not appear to be the case.  First of all, 
the appellant indicated in January 2002 that she had sent it 
to her representative, but receipt by the representative does 
not constitute receipt by VA.  38 C.F.R. § 3.1(r).  Further, 
the appellant made this representation in January 2002, but 
in June 2001, she implicitly acknowledged that she had not 
sent it to VA yet when she asked for 60 more days to send the 
requested evidence.  Also, the divorce decree which is in the 
file was certified as an exact copy by the Commonwealth 
Secretary in Bayamon, Puerto Rico on August 20, 2001, meaning 
it was not obtained any earlier than that, and it is date-
stamped as received by VA in January 2002.  

The appellant's representative sent in a statement in January 
2002 which stated that she had sent the divorce decree to VA 
since August 2000, apparently through the representative's 
office.  However, the preponderance of the evidence shows 
that the VA did not receive the divorce decree until January 
2002 when she sought to reopen her claim.  That document is 
date stamped by VA on January 10, 2002, so it appears that 
that is when it was received, and no other document contained 
in the claims file demonstrates otherwise.  

Per 38 C.F.R. § 3.1(q), the appellant's assertion in April 
2005 that the she never received notice of the September 2000 
decision does not render it non-final.  The notice was sent 
to her latest address of record in September 2000, and the 
notice was not returned as undeliverable.  In April 2005, 
moreover, she admitted that she had not made a request for 
the divorce decree from the court by August or September 
2000, stating that she did not know that there was a request 
requirement.  However, she had been told by VA in September 
2000 that if she was having difficulty getting that evidence, 
she should contact the VA and the VA might be able to assist 
her.  

She also stated in April 2005 that the divorce decree was 
faxed in October 2001.  However, there is not proof in the 
claims folder of such a fax being received by the VA.  
Instead, there is a handwritten small note from her to 
Roberto Ortiz, who works for the representative, with a 7 
digit phone number on it, alluding to the divorce decree's 
enclosure.  There is also a letter addressed to the VA, from 
the representative, dated October 5, 2001, indicating that it 
had a copy of the divorce decree enclosed.  However, the 
preponderance of the evidence indicates that this was 
received in April 2005.  There are no RO notations such as a 
date-stamp or a filed fax from October 2001, or any earlier 
than January 2002, indicating that the divorce decree or a 
reopened claim was actually received by the VA prior to the 
January 2002 date of reopening.  

The Board notes that the record contains a Motion made in a 
Commonwealth Court to obtain a divorce decree in May 2001, 
with the appellant indicating that she did not know where the 
veteran's former spouse lived.  This was almost a year after 
the July 2000 letter to the appellant to submit that 
evidence, and it is evidence that as of that date the 
appellant did not have a divorce decree in hand.  
Furthermore, the fact that the divorce decree copy which is 
of record was certified as an exact copy of the original on 
August 20, 2001 is an indication that the appellant did not 
have it in her possession before that date.  There is also an 
undated handwritten note from the appellant to Roberto Ortiz, 
indicating that she was sending him the divorce decree, but 
the facts suggest that the note would have had to have been 
from on or after August 20, 2001.  Also, that note was to the 
representative's assistant, not to the VA.  His receipt of 
it, whenever it was sent to him, is not VA's receipt of it.

With all due respect, it appears that there was delay on the 
appellant's part in obtaining and submitting the evidence 
need by the VA to establish her entitlement to benefits.  The 
representative's December 2001 assertion that the appellant 
submitted the evidence and the form the VA requested more 
than a year earlier is not as probative since the evidence 
does not reflect that the VA received the requested evidence 
prior to January 2002.  The circumstances do not warrant 
charging the VA with receipt of the divorce decree or a 
reopened claim any earlier than January 2002.  An October 
2001 letter to VA from the representative, indicating that a 
copy of the divorce decree was enclosed for proper action, is 
not persuasive, as it was date-stamped in April 2005.  The 
January 2002 letter signed by the appellant, but written by 
the representative, stating that she had submitted the 
divorce decree since August 2000 to the representative, and 
that the representative was "re-submitting it", is not 
probative evidence of its receipt prior to January 2002.  

Base on this record, the Board concludes that the evidence of 
record shows that the September 2000 denial became final, and 
that the divorce decree and application to reopen were not 
received prior to January 2002.  Therefore, an effective date 
prior to February 1, 2002 for the award of death pension 
benefits is not warranted.  While the appellant's original 
claim was received in the month after the veteran's death, 
death pension benefits would have been able to be paid 
earlier if the original decision had not become final, but 
since it did, and the claim to reopen was not received prior 
to January 10, 2002, they can not be paid prior to the first 
of the next month, which was February 1, 2002.  38 U.S.C.A. 
§§ 5110, 5111; 38 C.F.R. §§ 3.31, 3.400.




ORDER

An effective date prior to February 1, 2002 for the award of 
death pension benefits is denied.  


____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


